Citation Nr: 0400877	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include a sexual dysfunction as 
secondary to a service-connected hysterectomy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1983 to October 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board notes that the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a disability manifested by vaginal 
dryness was denied in an October 2001 rating action.  This 
issue was addressed in the March 2002 statement of the case; 
however the veteran did not submit a substantive appeal on 
that issue, stating that in her substantive appeal that that 
disability was part of her already service-connected 
disability.  Thus the Board will not address that issue 
further.  It is noted that the veteran's representative has 
addressed this issue in his December 2003 argument.  This 
matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In January 1996, the RO denied entitlement to service 
connection for a psychiatric disorder as secondary to the 
veteran's service-connected hysterectomy.  The veteran was 
informed of that decision in February 1996, and she did not 
timely appeal.  That decision is final.  

3.  Subsequent to the January 1996 RO decision, evidence 
received by the RO is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim. 




CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied service 
connection for a psychiatric disability to include a sexual 
dysfunction as secondary to a service-connected hysterectomy 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

2.  Evidence received since the January 1996 rating decision 
is not new and material, and the veteran's claim for service 
connection for a psychiatric disability to include a sexual 
dysfunction as secondary to a service-connected hysterectomy 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claim.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's duty to notify 
and duty to assist have been fulfilled under the applicable 
statute and regulations.  In deciding this application to 
reopen, the Board has considered the applicability of the 
VCAA.  
As for the notice requirements of the VCAA, the Board notes 
that the statement of the case as well as various 
communications from the RO, provided the appellant with 
notice of what was required to reopen her claim.  These 
communications also informed the appellant of what was 
required of her, namely, the need to present new and material 
evidence in order to have VA address the underlying merits of 
her claim.  In August 2001, the veteran was sent a letter by 
the RO which informed her of what was involved in the claims 
process, what the evidence must show, what the RO needed from 
the veteran, what she could do to help with her claim, what 
the RO had done, and the RO's duty to assist.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that with respect to claims requiring 
new and material evidence the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."38 U.S.C.A. § 5103A(f) (West 
2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended. 38 C.F.R. § 
3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, in 
June 2001, the Board will decide the claim under the prior 
version of the regulation.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled. The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits. VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a).  In this case, however, there is no outstanding 
evidence to be obtained, either by VA or the appellant. The 
Board finds that VA has obtained all records from sources 
identified by the appellant.  She indicated in an August 2001 
statement that she had been treated by no other physicians 
than Dr. A. and VA, and her representative requested that the 
claim be processed with the information that VA already had.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant. The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions. After a review of the evidence, the 
Board is not aware of any such evidence and concludes that VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). This is 
especially so in light of the request that VA adjudicate the 
claim on the available record.  

Given that VA has satisfied its duties to notify and to 
assist the appellant in this case, a remand for further 
action under the VCAA will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Although the RO determined in rating decision dated in 
October 2001 that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection, the Board, in the first instance, must rule on 
the matter of reopening a claim.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001).  Thus, it must first be 
determined whether the veteran has submitted new and material 
since the most recent adverse final decision.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  A January 1996 rating action denied 
entitlement to service connection for a psychiatric 
disability as secondary to the service connected 
hysterectomy.  The veteran was notified of that determination 
in February 1996.  She did not timely disagree, and the 
decision became final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103.   Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the January 1996 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

The evidence that was of record at the time of the January 
1996 rating action included service medical records, VA 
treatment records, VA examination reports, and private 
medical records.  These records showed treatment for 
depression in service due to the veteran's job and physical 
problems.  VA treatment records dated in 1993 to 1995 showed 
diagnoses of depression and dysthymia.  The private medical 
records showed treatment for depression in 1994.  Two VA 
examinations were conducted in July 1995.  Neither reflects a 
diagnosis concerning a psychiatric disability.  The RO found 
that service connection was not warranted since there was no 
chronic psychiatric disease documented by the record.   

Evidence received since the January 1996 rating action 
consists of VA and private medical records.  The VA records 
are dated from 1997 to 2001, and consist of laboratory 
reports, medication information and progress notes.  None of 
the records contain a reference to a nervous disability with 
the exception of an April 1997 treatment report which found, 
questionably depressed.  A private record dated in March 
2001, is silent for any nervous disability.  

In interpreting 38 C.F.R. § 3.156(a), The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has stated that it was not 
clear to what extent this regulation "addresses the final 
ratings decision rather than emphasizes the importance of 
ensuring that the evidentiary record is complete before a 
ratings decision is made."  The Court has further elaborated 
that, although not every piece of new evidence is material, 
"some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge at 1363.  

The Board finds the newly submitted evidence is not new and 
material.  While there is a VA report which found 
questionable depression, this is cumulative of the evidence 
already in the file which contains diagnoses of depression.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, the 
Board concludes that new and material evidence has not been 
submitted in support of the appellant's attempt to reopen her 
claim seeking service connection for a psychiatric disability 
as secondary to the veteran's service-connected hysterectomy.  


ORDER

New and material evidence has not been received, and the 
claim of entitlement to service connection for a psychiatric 
disability, to include a sexual dysfunction as secondary to a 
service-connected hysterectomy is not reopened.  



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



